LEWIS, District Judge.
My dissent rests upon two propositions relied on by appellant, which I think should have been applied in this case:
First, the purchase and sale Was of all the material (excluding only cross-ties) in a logging railroad, including rolling stock at an agreed gross price. Deliveries were to be made by the seller in installments as ordered, and on each delivery a payment down was made by the buyer. A small per cent, of these payments was taken out of an advanced deposit of $22,500 with the seller, made by the buyer when the contract was executed, and the balance was paid over on each delivery. Thus the contract was entire and indivisible, and could not be split up into as many contracts as the number of deliveries to be made; and in that event rescission must be in toto. Cresswell Co. v. Martindale, 63 Fed. 84, 86, 11 C. C. A. 33; Consumers’ Bread Co. v. Flour Mills, 239 Fed. 693, 152 C. C. A. 527; Mining & R. Co. v. Brown, 56 Colo. 301, 312, 138 Pac. 51; 13 C. J. 62_ _
_ _ Second, the buyer rescinded after several deliveries and failure to make more, and then sued the seller for the unapplied balance of the deposit, $19,315.66. The case was submitted on stipulated facts, in which the seller admitted the balance of the deposit in its hands, but claimed that inasmuch as there had been rescission of the contract it should be allowed $4,124.96, as the reasonable value of the goods delivered, over and above what it had been paid for them—that it be put in statu quo. The court declined to deduct the amount claimed, which was practically conceded as a matter of fact, from the balance of the deposit. I think this was error. Lyon v. Bertram, 20 How. 149, 15 L. Ed. 847; Kauffman v. Raeder, 108 Fed. 171, 47 C. C. A. 278, 54 L. R. A. 247; Eclipse Bicycle Co. v. Farrow, 199 U. S. 581, 587, 26 Sup. Ct. 150, 50 L. Ed. 317; 24 A. & E. Enc. of Law, 645, and cases.
That is the only error assigned, and to that extent I think the judgment should be modified.